PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,953,084
Issue Date: 2021 Mar 23
Application No. 16/086,629
Filing or 371(c) Date: 20 Sep 2018
Attorney Docket No. 24288-US-PCT 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR REDETERMINATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(B),” filed May 21, 2021, requesting that the Office correct the patent term adjustment (PTA) from 91 days to 126 days.  

The Office has re-determined the PTA to be 104 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On March 23, 2021, the Office determined that patentee was entitled to 91 days of PTA. 

On May 21, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), accompanied by the fee required by 37 CFR 1.18(e), seeking an adjustment of the determination to 126 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 104 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b0(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704. 

 “A” Delay
 
The Office has determined that the period of “A” delay is 126 days.


A period of 126 days under 37 CFR 1.703(a)(1), beginning November 21, 2019, the day after the date that is fourteen months after the date the application commenced the national stage and ending March 25, 2020, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed.

The total “A” delay is 126 days.

“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between national stage commencement and issuance is 916 days, which is the number of days beginning September 20, 2018, the date the application commenced the national stage, and ending March 23, 2021, the date of patent issuance.

The time consumed by continued examination is 0 days.  
 
The number of days beginning on the commencement date (September 20, 2018) and ending on the date three years after the commencement date (September 20, 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the national stage commencement date and issuance (916 days) is 916 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. The application was pending fewer than three years.

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) is 0 days.

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 


Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 22 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 22 day reduction pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment under 37 CFR 1.312 or other paper, other than a paper expressly requested by the Office, or an RCE, after a notice of allowance has been mailed or given, in connection with the paper filed January 5, 2021, after notice of allowance was mailed December 14, 2020.

On January 5, 2021, after a notice of allowance had been mailed on December 14, 2020, applicant filed a request to correct or update the inventorship under 37 CFR 1.48(f). As noted in MPEP § 2732, a request to change or correct inventorship will be considered a failure to engage in reasonable efforts to conclude processing or examination under 37 CFR 1.704(d). This paper was not expressly requested by the Office. In view In view of the change set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 F.R. 36335 40-41 (June 16, 2020), the period of reduction is the period beginning on the day after the date the Notice of Allowance is mailed and ending on the date the amendment under 37 CFR 1.312 or other paper was filed. Therefore, a reduction of 22 days for applicant delay is warranted in connection with this paper and will be entered.

A 0 day reduction pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment under 37 CFR 1.312 or other paper, other than a paper expressly requested by the Office, or an RCE, after a notice of allowance has been mailed or given, in connection with the paper filed February 8, 2021, after notice of allowance was mailed December 14, 2020.
 
The Office previously assessed a period of delay of 30 days, from the date the paper was filed until the date the Office mailed a paper in response to the amendment under 37 CFR 1.312 or other paper filed after the mailing of the notice of allowance. Upon review, however, the paper filed January 26, 2021 was a response to the Notice to File Corrected Application Papers Notice of Allowance Mailed mailed January 7, 2021. As such, the paper was expressly requested by the Office. In view of the change set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 F.R. 36335 40-41 (June 16, 2020), no delay is warranted in connection with the filing of this paper. The 35 day period of reduction of applicant delay is removed and replaced with a 0 day period of reduction.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
126 + 0 + 0 – 0 – 22 = 104 days

Patentee’s Calculation:

126 + 0 + 0 – 0 – 0 = 126 days

CONCLUSION

The Office affirms that patentee is entitled to one hundred four (104) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 126 + 0 + 0 – 0 – 22 = 104 days.  

The fee set forth at 37 CFR 1.18(e) has been received.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 
one hundred four (104) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination